[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 MAY 14, 2007
                                 No. 06-16030                  THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                         D. C. Docket No. 05-00038-CR-6

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

DONNIE D. RUSHING,

                                                             Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                                  (May 14, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Donnie Rushing appeals his 32-month sentence imposed after his plea of

guilty to bank fraud in violation of 18 U.S.C. § 1344. Rushing’s sentence is 11
months more than the high end of his guideline sentencing range of 15 to 21

months’ imprisonment, and below the statutory maximum of 30 years’

imprisonment. On appeal, Rushing argues that the district court erred in imposing

a sentence above the guideline range, where an in-range sentence was more than

adequate for the purposes of punishment and deterrence. Rushing argues that,

therefore, his sentence is unreasonable, and he requests a sentence within the

guideline range.

      We review a final sentence for reasonableness, in light of the § 3553(a)

factors. United States v. Bohannon, 476 F.3d 1246, 1248 (11th Cir. 2007).

Furthermore, “[t]he district court need not state on the record that it has explicitly

considered each factor and need not discuss each factor. Rather, an

acknowledgment by the district court that it has considered the defendant’s

arguments and the § 3553(a) factors will suffice.” Id. (internal citation omitted).

      Upon review of the sentencing transcript, and upon consideration of the

briefs of the parties, we discern no reversible error. Here, the district court

correctly calculated the guideline range, heard all of Rushing’s arguments, and

stated that it considered all of the § 3553(a) factors. In addition, the district court

noted the advisory nature of the Guidelines, and specified the nature and

circumstances of the offense that it considered. The district court properly



                                            2
considered the advisory Guidelines and the 18 U.S.C. § 3553(a) factors in

imposing the final sentence. Therefore, Rushing’s 32-month sentence, only 11

months above the advisory guideline range and well below the statutory maximum,

was reasonable. Accordingly, we affirm.

      AFFIRMED.




                                          3